Citation Nr: 0725801	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  96-13 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington



THE ISSUE

Entitlement to a total rating due to unemployability caused 
by service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from October 1946 to April 
1948 and from September 1950 to July 1951.  

This case was previously before the Board of Veterans' 
Appeals (Board) in January 2003 when it was remanded for 
further development.  
 
In August 2007, the undersigned Veteran's Law Judge granted 
the veteran's motion to have his case advanced on the Board's 
docket.  



FINDINGS OF FACT


1.  Service connection has been established for status post 
dislocation of the right shoulder with degenerative joint 
disease, evaluated as 40 percent disabling and for psoriasis, 
evaluated as 30 percent disabling.  

2.  The veteran is shown to have completed one year of 
college education and to have had vocational training as a 
welder.  

3.  The veteran is shown to have had work experience as a 
salesman and laborer.  

4.  The veteran is not shown to be unable to secure and 
follow a substantially gainful occupation consistent with his 
education and work experience due solely to his service-
connected disabilities.  



CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have not 
been met. 38 U.S.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim 
for a TDIU rating.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

In an April 2005 letter, the RO informed the veteran and his 
representative that in order to establish a TDIU rating, the 
evidence had to show that he was unable to secure a 
substantially gainful occupation because of his service-
connected disabilities.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence that was of 
record and was not of record that was necessary to 
substantiate the veteran's claims; (2) the information and 
evidence that VA would seek to provide, such as records held 
by Federal agencies; (3) the information and evidence that 
the veteran needed to provide, such as employment records and 
records of his treatment by private health care providers; 
and (4) the need to furnish VA any other information or 
evidence in the veteran's possession that pertained to his 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, however, the notice with respect to the claim 
for a TDIU rating was not sent to the veteran until after the 
rating decision in August 1995.  

In order to cure a VCAA notice timing defect, a compliant 
notice must be issued followed by the readjudication of the 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(Mayfield II).  

Not only did the April 2005 notice comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the RO granted the veteran additional time to develop 
the record.  

As a result of that notice as well as previous efforts by VA, 
the veteran and his representative have submitted a 
substantial amount of evidence and argument in support of the 
veteran's appeal, including transcripts of his hearings held 
at the RO in August 1996 and before the undersigned Veteran's 
Law Judge in July 2003.  

The veteran has also submitted records reflecting his 
treatment by VA from January 1994 through August 2006.  

In August 1994, January 1995, November 1996, August 1998, 
September 2002, December 2005 and January and November 2006, 
the RO also had the veteran examined to determine whether his 
service-connected disabilities alone would preclude him from 
securing and following substantially gainful employment 
consistent with his educational and occupational experience.  

Thus, the veteran has had ample opportunity to participate in 
the development of his appeal.  Any defect with respect to 
the timing of that notice was harmless error, as it did not 
result in any prejudice to the veteran.  Indeed, the 
veteran's participation in his appeal ensures the essential 
fairness of the decision.  

In evaluating this appeal, the Board is aware of the need to 
notify the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Such notice was accomplished in 
conjunction with the March 2007 Supplemental Statement of the 
Case.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by VA), which could be used to support his claim.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect to the 
veteran's claim for a TDIU.  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of that claim.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  


II.  Facts and Analysis

During his hearing, the veteran testified that he was 
unemployable as a result of his service-connected right 
shoulder disability and psoriasis.  In particular, he 
reported being unable to lift his right arm above shoulder 
level and have sleep that was interrupted several times a 
night due to severe the pain.  His psoriasis was noted to be 
generalized in nature and require the continuous use of 
topical medication.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Schedule for Rating Disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the injury.  38 C.F.R. § 4.1.  Indeed, a high rating for 
service-connected disability, in itself, is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  

However, even if the veteran has less than a 100 percent 
schedular rating for his service-connected disability or 
disabilities, VA may grant a total rating where the evidence 
shows that by reason of service-connected disability(ies), 
the veteran is unable to obtain or maintain substantially 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

In such cases, the question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Van 
Hoose.  In this regard, it should be noted that 
unemployability associated with advancing age may not be used 
as a basis for a TDIU rating. 38 C.F.R. § 4.19 (2006).  

Where the veteran has two or more service-connected 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent.  38 C.F.R. 
§ 4.16(a).  

In his claims (VA Form 21-8940) for a TDIU, dated in May 1995 
and December 2005, the veteran reported that he last worked 
in 1985, had one year of college education, and had work 
experience as a casual laborer and salesman.  

During his August 1996 hearing at the RO, the veteran 
testified that he had taken vocational training in the field 
of welding.  

At the outset of the veteran's claim, a 30 percent rating had 
been assigned for his service-connected right shoulder 
disability and for his psoriasis.  The combined rating was 50 
percent.  38 C.F.R. § 4.25 (2006).  

During the pendency of the appeal, the RO raised the rating 
to 40 percent for his service-connected right shoulder 
disability.  That rating became effective on September 26, 
2002.  A combined rating of 60 percent also became effective 
on that date.  Id.

Despite that increase, the percentage ratings for veteran's 
service-connected disabilities do not meet the criteria for a 
TDIU rating under 38 C.F.R. § 4.16(a).  

Nevertheless, if the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, his case will be submitted to the 
Director, of the VA Compensation and Pension Service, for 
extra-schedular consideration.  38 C.F.R. § 4.16(b); Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).  The Board does not 
have jurisdiction to assign such a rating in the first 
instance. VAOPGCPREC 6-96 (August 16, 1996); Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  

Although the veteran asserts that he left his last job as a 
home improvement salesman as the result of service-connected 
disability, there is no competent evidence on file to support 
this statement.  Moreover, during the appeal, he received 
infrequent treatment for his service-connected disabilities, 
and there is no competent evidence that either required him 
to be hospitalized.  

The RO had the veteran examined to determine the effect his 
service-connected disabilities had on his ability to work.  

Following a December 2005 VA examination, it was noted that 
the veteran moderately severe functional limitation related 
to arthritis of the right shoulder.  The VA examiner opined 
that, because of the right shoulder arthritis with bilateral 
hand weakness and numbness, it would be difficult for the 
veteran to hold any type of employment.  

However, this conclusion as stated reflected consideration of 
both service-connected and nonservice-connected disabilities 
and was supported by a finding showing no more than 
limitation forward flexion of the right shoulder to 60 
degrees.  

The schedular ratings currently assigned for the service-
connected right shoulder disability and psoriasis combine to 
a rating of 60 percent and contemplate the degree of 
difficulty experienced by veteran in obtaining and retaining 
employment.  Van Hoose.  The ratings to this extent fail to 
meet percentage standards as required by 38 C.F.R. 4.16(a).  

In addition, the VA examiner suggested that the veteran could 
possibly work despite his disabilities.  He added that, if 
the veteran desired to work in the future, it would be 
appropriate to have a work assessment done by the VA 
Vocational Rehabilitation service.  

During the November 2006 VA examination, the veteran added 
that were it not for his impaired vision, he would return to 
his job as a home improvement salesman.  In this regard, a VA 
examiner opined that the service-connected psoriasis was of 
no functional impairment with respect to performing the 
activities of daily living or to his employability.  

Significantly, the examiner during an examination in January 
2006 found that the veteran had chronic right shoulder pain 
that did not cause incapacitation and was productive 
functional impairment manifested by an inability to lift more 
that 20 pounds and to reach overhead.  His flexion of the 
right shoulder was noted to be limited to 80 degrees at that 
time.  

Based of its review of the record, the Board finds that the 
service-connected disabilities alone are not shown to 
preclude the veteran from performing all forms of 
substantially gainful employment consistent with his 
educational and occupational background in this case.  

As the evidence preponderates against the veteran's claim, 
entitlement to a TDIU rating must be denied.  



ORDER

The claim for a TDIU rating is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


